         Case 3:20-cv-00094-MO          Document 28       Filed 12/01/20      Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




 BIOTRONIK, INC.,

                        Petitioner,                                       No. 3:20-cv-00094-MO

        v.
                                                                         OPINION AND ORDER
 RONALD FRY and DENOVO MEDICAL,
 INC.,

                        Respondents.



MOSMAN, J.,

       Before me is Petitioner Biotronik, Inc.’s Motion for Attorney Fees and Costs [ECF 22]. I

previously granted Biotronik’s Amended Petition to Confirm Arbitration Award [ECF 9], and

now Biotronik argues that it is entitled to those fees and costs incurred in obtaining a favorable

judgment. For the reasons discussed below, I GRANT in part Biotronik’s Motion [ECF 22].

                                        BACKGROUND

       A brief reminder of this case’s winding road is in order. A more-detailed rendition of the

facts, which are not in dispute, can be found in my August 5 Opinion and Order [ECF 19]. Back

in 2017, Respondents brought numerous claims against Biotronik in the United States District

Court for the Northern District of California. Pursuant to the Asset Purchase and Sale Agreement

(“APA”), a contract between the parties, Biotronik responded in part by filing an arbitration



1 – OPINION AND ORDER
         Case 3:20-cv-00094-MO          Document 28       Filed 12/01/20     Page 2 of 8




claim in Portland, in which it sought a declaration that all of Respondents’ claims in the federal-

court lawsuit lacked merit. Respondents then filed counterclaims against Biotronik in the

arbitration proceeding, including breach of contract and tortious interference.

       After the dust of the arbitration proceedings settled, Biotronik owed Respondents

$153,009. Todd A. Hanchett Decl. [ECF 11] Ex. F, at 3. Satisfied with this result (Respondents

had sought over $4 million), and concerned Respondents would challenge it, Biotronik filed a

petition in federal court to confirm the arbitration award. Am. Pet. to Confirm Arbitration Award

[ECF 9] at 3–4; see also Hanchett Decl. [ECF 11] Ex. D. Sure enough, Respondents did

challenge the award. See Cross-Pet. to Vacate Arbitration Award [ECF 12]. I granted Biotronik’s

petition and denied Respondents’ cross-petition. Op. & Order [ECF 19].

       Biotronik now seeks attorney fees and costs for the litigation that has occurred before me.

                                          DISCUSSION

       Biotronik requests $30,917 in attorney fees and taxable costs of $400. It argues that it has

a contractual right to fees and costs under ¶ 22 of the APA, which reads as follows:

               Dispute Resolution. Any and all disputes arising out of or relating in any
       way to this Agreement, shall be finally resolved by binding arbitration under the
       then current Commercial Arbitration Rules of the Arbitration Service of Portland
       (the ‘ASP’), which rules are incorporated herein by reference. The place of
       arbitration shall be Portland, Oregon. In the event an action of any type is
       brought to enforce this Agreement in a court of competent jurisdiction, in
       arbitration or otherwise, including any action brought in connection with any
       bankruptcy proceeding, or on appeal, the prevailing party shall be entitled to
       recover its reasonable attorney fees and costs from the non-prevailing party,
       including any expert witness fees.

Hanchett Decl. [ECF 11] Ex. A, ¶ 22 (emphasis added). Alternatively, Biotronik argues that it is

entitled to fees and costs because Respondents’ arguments in federal court were frivolous and

improper.




2 – OPINION AND ORDER
         Case 3:20-cv-00094-MO           Document 28        Filed 12/01/20      Page 3 of 8




       Respondents argue that Biotronik is not entitled to attorney fees under either theory.

Alternatively, Respondents ask me to significantly reduce the award of attorney fees from the

requested $30,917 to $2,625.

       For the reasons below, I find that Biotronik is contractually entitled to attorney fees and

costs, but I reduce the requested fee award—though not by as much as Respondents would like.

Respondents do not challenge Biotronik’s request for taxable costs of $400, see Bill of Costs

[ECF 24], which I GRANT pursuant to Federal Rule of Civil Procedure 54(d)(1).

I.     Biotronik’s Entitlement to Attorney Fees

       Generally, a prevailing party is not entitled to an award of attorney fees, but there are

exceptions. For instance, a prevailing party may be entitled to an award under a statute or

contract. Sheet Metal Workers’ Int’l Ass’n Local Union No. 359 v. Madison Indus., Inc., 84 F.3d

1186, 1192 (9th Cir. 1996). Even absent a statutory or contractual right, a court may award

attorney fees “if it finds that the losing party ‘acted in bad faith, vexatiously, wantonly, or for

oppressive reasons.’” Id. (quoting Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240,

258–59 (1975)). Much of Respondents’ opposition to Biotronik’s request for fees revolves

around the latter reason to award fees. But if I find a contractual right to fees, then how

Respondents acted does not matter. And Respondents’ two arguments against Biotronik’s

claimed contractual right to fees are unpersuasive in light of the APA’s plain language.

       First, Respondents argue that “Biotronik is not moving to compel [Respondents] to

participate in arbitration and is not, therefore, seeking to enforce the arbitration provision.”

Resp’t’s Opp’n [ECF 26] at 1. But the plain language of the APA is not so limiting. Under the

APA, the prevailing party is entitled to attorney fees when “an action of any type is brought to

enforce this Agreement in a court of competent jurisdiction, in arbitration or otherwise,




3 – OPINION AND ORDER
         Case 3:20-cv-00094-MO           Document 28       Filed 12/01/20      Page 4 of 8




including . . . on appeal.” Hanchett Decl. [ECF 11] Ex. A, ¶ 22. As I noted in my prior ruling,

there is no dispute that Biotronik brought an arbitration action to enforce the APA. Op. & Order

[ECF 19] at 6. Biotronik then moved in federal court to confirm the result of that arbitration

action. As the prevailing party in federal court, Biotronik is entitled to attorney fees under the

plain language of the APA.

       Second, Respondents argue that “Biotronik was not required to file a motion to confirm

an arbitration award in which it is the Judgment Debtor; it could and should have simply paid the

award.” Resp’t’s Opp’n [ECF 26] at 1. I acknowledge the odd posture of this case: the arbitration

panel found partially in favor of Respondents and as a result, Biotronik is the debtor. But given

the stakes, Biotronik views arbitration as a relative success. Moreover, Biotronik claims it would

not have moved to confirm the award in federal court had Respondents not indicated an intent to

challenge it. Respondents do not dispute this alleged intent; in fact, they did challenge the award,

albeit in a cross-petition. Although Biotronik did not have to file a petition to confirm, doing so

was understandable given the circumstances. More importantly, doing so did not void the

contractual language under which the prevailing party in an action to enforce the APA is entitled

to attorney fees.

       In sum, Biotronik is contractually entitled to attorney fees, and I need not determine

whether Respondents acted in bad faith.

II.    Biotronik’s Requested Attorney Fees

       Biotronik seeks attorney fees using the lodestar approach. Under this approach, “the court

establishes a lodestar by multiplying the number of hours reasonably expended on the litigation

by a reasonable hourly rate.” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 945 (9th Cir. 2007).

Biotronik’s requested fees break down as follows:




4 – OPINION AND ORDER
            Case 3:20-cv-00094-MO          Document 28         Filed 12/01/20      Page 5 of 8




        Name                 Position              Rate             Hours               Total
  Todd A. Hanchett            Partner              $540               21               $11,340
 Alisha L. Kormondy          Associate             $300              53.9              $16,170
  Emily C. Atmore            Associate             $290               7.5               $2,175
     Sean Moore              Paralegal             $260                4                $1,040
                                                                                       $30,725


See Todd A. Hanchett Decl. [ECF 23] at ¶ 5.1 I address the hourly rates and hours worked in

turn.

        A.      Hourly Rates

        Biotronik, as the party seeking fees, must submit evidence supporting its claimed hourly

rates. Welch, 480 F.3d at 945–46. “Declarations regarding the prevailing market rate in the

relevant community suffice to establish a reasonable hourly rate.” Mardirossian v. Guardian Life

Ins. Co. of Am., 457 F. Supp. 2d 1038, 1046 (C.D. Cal. 2006). “The relevant community is that

in which the district court sits.” Id. (citing Schwarz v. Sec. of Health & Human Servs., 73 F.3d

895, 906 (9th Cir. 1995)). Mr. Hanchett included as exhibits to his declaration excerpts of the

Oregon State Bar 2017 Economic Survey (“OSB Survey”) and Morones Survey of Commercial

Litigation Fees (“Morones Survey”). Hanchett Decl. [ECF 23] Exs. B–C. Respondents do not

challenge any of the claimed rates. For the reasons that follow, I adopt the rates for the three

attorneys and reject the rate for the paralegal.

                1.      Mr. Hanchett

        Mr. Hanchett, a partner at Stoel Rives, has been admitted to practice law for more than 20

years. Hanchett Decl. [ECF 23] at ¶ 8. According to the OSB Survey, the average hourly rate for

a Portland attorney with his years of experience is $394, and the 95th percentile rate is $525. Id.



        1
          In his declaration, Mr. Hanchett listed $11,432 as the total for his work. But $540 multiplied by
21 hours is $11,340. Somewhat confusingly, using Mr. Hanchett’s numbers, the sum is $30,817—$100
less than the $30,917 requested in Biotronik’s brief. In any event, I will defer to my own calculations.


5 – OPINION AND ORDER
         Case 3:20-cv-00094-MO            Document 28      Filed 12/01/20     Page 6 of 8




Ex. B, at 8. The 95th percentile hourly rate for a Portland attorney who practices in the area of

defense-side civil litigation is $540. Id. Ex. B, at 10.

        Mr. Hanchett’s claimed hourly rate of $540 per hour is well above average for an

attorney with his experience and is equal to the 95th percentile rate for lawyers practicing in his

area of law. Mr. Hanchett supports his requested hourly rate by including two prior opinions

from the District of Oregon in which similar rates for other partners at Stoel Rives were

approved. Id. Ex. D, at 9–10, 27–28.

        Before adopting Mr. Hanchett’s requested rate, I would have preferred more evidence as

to why he should be paid at $540 per hour. Respondents, however, fail to challenge his rate. And

although his rate is above average, it does not deviate so far from the rates provided by the OSB

Survey for me to reduce it sua sponte. I therefore adopt Mr. Hanchett’s requested rate of $540.

                2.      Ms. Kormondy and Ms. Atmore

        Ms. Kormondy and Ms. Atmore are associates at Stoel Rives with three or fewer years of

experience. Hanchett Decl. [ECF 23] at ¶¶ 9–10. According to the OSB Survey, the average

hourly rate for a Portland attorney with their experience is $236; the 95th percentile rate is $305.

Id. Ex. B, at 7. According to the Morones Survey, the average rate for an attorney with up to nine

years of experience is $318. Id. Ex. C, at 2. For the same reasons I adopt Mr. Hanchett’s

requested rate, I adopt Ms. Kormondy’s and Ms. Atmore’s requested rate.

                3.      Mr. Moore

        Mr. Moore is a paralegal at Stoel Rives with over eight years of experience. Hanchett

Decl. [ECF 23] at ¶ 11. His claimed hourly rate of $260 is entirely unsupported by the record.

Biotronik, as the party seeking fees, has the burden to submit evidence supporting the claimed




6 – OPINION AND ORDER
         Case 3:20-cv-00094-MO          Document 28       Filed 12/01/20      Page 7 of 8




rate. Without supporting evidence, I decline to award fees for Mr. Moore’s work, and I subtract

$1,040 from the award.

       B.      Hours Worked

        “The party seeking fees bears the burden of documenting the hours expended in the

litigation and must submit evidence supporting those hours . . . .” Welch, 480 F.3d at 945–46.

Biotronik has provided a detailed description of all tasks performed in the federal-court portion

of this matter. Hanchett Decl. [ECF 23] Ex. A.

       Respondents fail to make any specific arguments as to why the requested hours are

excessive. Instead, they make sweeping arguments that the federal-court litigation in this matter

was “unnecessary and overreaching.” Resp’t’s Opp’n [ECF 26] at 4. They ask me, with no legal

argument, to limit any fees “to 5 hours of partner time.” Id. at 5. They also provide a declaration

with the unsupported conclusion that Biotronik requested fees, including “nearly $25,000 for a

motion to confirm an arbitration award, . . . reflect far more time for the many attorneys listed

than reasonably necessary.” Patrick J. Richard Decl. [ECF 27] at ¶ 2.

       As outlined above, Biotronik’s decision to file a petition in federal court was

understandable. And most of the litigation that took place before me was related to Respondents’

cross-petition to vacate the arbitration award, which Biotronik spent a significant portion of time

successfully combating. See Hanchett Decl. [ECF 23] Ex. A. I reject Respondents’

unsubstantiated arguments.

//

//

//

//




7 – OPINION AND ORDER
         Case 3:20-cv-00094-MO               Document 28   Filed 12/01/20   Page 8 of 8




                                             CONCLUSION

        I GRANT in part Biotronik’s Motion for Attorney Fees and Costs [ECF 22]. The final

tally is reflected in the following chart:

        Name                Position             Rate         Hours            Total
  Todd A. Hanchett           Partner             $540           21            $11,340
 Alisha L. Kormondy         Associate            $300          53.9           $16,170
  Emily C. Atmore           Associate            $290           7.5            $2,175
                                                                              $29,685


Biotronik is awarded $29,685 in attorney fees. Biotronik is also awarded $400 in taxable costs,

as reflected in Bill of Costs [ECF 24].

        IT IS SO ORDERED.

                   1st day of December, 2020.
        DATED this ____



                                                             ________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




8 – OPINION AND ORDER
